Citation Nr: 1520111	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for thoracolumbar disability. 

2.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2003 and September 2005 to August 2007.  She served in Iraq, and is a recipient of the Combat Action Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a knee disability was raised by the Veteran in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the below ORDER. 


FINDING OF FACT

The Veteran's thoracolumbar myofascial pain syndrome originated during her active service.


CONCLUSION OF LAW

Thoracolumbar disability, diagnosed as thoracic myofascial pain syndrome, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a thoracolumbar disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a thoracolumbar disability because it originated while she was serving on active duty.  Her May 2002 pre-induction examination was negative for any spine abnormalities.  The Veteran's subsequent service medical records show she reported experiencing significant neck, thoracic spine and bilateral shoulder pain, which radiated to her fingers while she was deployed in February 2007.  At that time, the Veteran's pain was found to be likely caused by wearing individual body armor, and the Veteran was placed on a profile to avoid wearing body armor to the extent possible.  

During an October 2012 VA examination, the examiner indicated the Veteran reported first experiencing pain in her upper back, shoulders and neck in November/December 2006, and stated this was a consequence of the weight of the body armor.  The examiner stated "the Veteran has developed cervical and thoracic myofascial pain syndromes."  Additionally, the examiner attributed the myofascial pain syndromes to injury which culminated in the symptoms the Veteran experienced in February 2007, explaining "such an injury or event can cause the strain of excess weight bearing on her muscular capacity causing her current conditions."

The Veteran underwent another VA examination in May 2014.  Although the examiner indicated the Veteran's file was reviewed, the examiner curiously stated the Veteran had "no history of acute injury of the back during or after military service.  No documentation of medical diagnosis or treatment of her back condition was found."  The examiner subsequently concluded the Veteran did not have at that time, and was never diagnosed with a back condition.  Nonetheless, the Veteran did endorse pain and stiffness in her thoracolumbar spine during examination, and the examiner noted some loss of range of motion.  The Board has afforded the report of the May 2014 examination little probative value, as the examiner clearly ignored the Veteran's treatment for back pain in service, as well as the October 2012 VA examination report which found the Veteran had a thoracic myofascial pain syndrome. 

Based on the foregoing, the Board concludes that the Veteran's current thoracolumbar disability originated during her active service.  Service treatment records indicate that the Veteran had complaints of thoracic area pain as a result of wearing individual body armor in February 2007.  The October 2012 VA examiner stated the Veteran had thoracic myofascial pain syndrome, which was caused by the weight of her body armor.  The Board acknowledges that the May 2014 VA examiner found the Veteran did not have a back disability.  However, as noted above, the report of that examination has been afforded little probative value based on the clearly erroneous clinical history noted by the examiner.  In any event, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's thoracolumbar disability. 


ORDER


Service connection for thoracolumbar disability, diagnosed as myofascial pain syndrome, is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

In May 2012, the Veteran filed a claim for service connection for PTSD, which she related to incidents that occurred in service.  The Veteran's DD-214 shows that she served in Iraq, and was awarded the Combat Action Badge.  Therefore, additional corroboration of her combat stressors is not required.  See 38 C.F.R. § 3.304(f)(2). 

A review of the Veteran's outpatient treatment notes from the Minneapolis VA Medical Center (VAMC) shows the Veteran has been diagnosed with depression, PTSD, and an anxiety disorder.  These reports from the Veteran's treating clinicians show her psychiatric disorders may be related to her military service.  

The Veteran underwent a VA examination in November 2012.  The examiner determined the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for a diagnosis of PTSD.  The November 2012 VA examiner did not proffer an opinion regarding the etiology of the Veteran's other psychiatric disorders.  On the basis of these divergent psychiatric assessments, the Board has determined a new examination is necessary at this time. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist who has not previously examined the Veteran to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiner should fully discuss all relevant evidence, to specifically include the report of the November 2012 VA examination, as well as the above noted treatment reports from the Minneapolis VAMC.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.  

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford her the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


